Citation Nr: 1143647	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the injuries (fractures of the left maxilla, nasal bones and vomer) sustained in March 1961were incurred in the line of duty and not due to willful misconduct. 

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for residuals of a broken nose.

4.  Entitlement to service connection for residuals of a broken jaw.

5.  Entitlement to service connection for headaches as residual of a skull fracture.

6.  Entitlement to service connection for dental trauma to include for the purpose of VA outpatient dental treatment.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a travel Board hearing in a May VA Form 9; however, he failed to appear at the scheduled hearing in March 2010 at the Central Office in Washington, DC.  As the Veteran has not submitted good cause for failure to appear at the hearing, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for a sinus disorder, residuals of a broken nose, residuals of a broken jaw, headaches as a residual of a skull fracture and dental trauma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

The evidence of record suggests that the Veteran's injuries were sustained in the line of duty and were not the result of the Veteran's own willful misconduct. 


CONCLUSION OF LAW

The Veteran's injuries of March 1961 were incurred in the line of duty and not the result of his own willful misconduct.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Clarification of issue on appeal 

As will be discussed in greater detail below, the law and regulations provide that no compensation shall be paid if a disability is the result of the Veteran's own willful misconduct.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011). 

The RO addressed this matter as a five issue case, involving service connection for various residuals of the Veteran's injuries sustained in an incident that occurred in March 1961.  However, the outcome of each and every issue rests on whether the injuries sustained in March 1961 were or were not due to the Veteran's misconduct.  In a July 2007 administrative decision and in a July 2007 rating decision, the RO determined the injuries sustained by the Veteran in March 1961 were proximately caused by the Veteran's own willful misconduct and therefore were not in the line of duty. 

Accordingly, the Veteran cannot succeed on appeal unless the Board determines that the injuries sustained in March 1961 were not the result of the Veteran's own willful misconduct and was therefore incurred in the line of duty.  For the sake of clarity, the Board included this issue as stated on the first page of this decision.

II.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the issue of whether the injuries sustained in service were in the line of duty, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

III.  Line of Duty  

Only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs, can service connection be established.  38 C.F.R. § 3.301(a) (2011); see also 38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. § 3.1(m) (2011).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2011).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. §3.1(n)(3). 

The simple drinking of alcoholic beverages is not in and of itself willful misconduct; however, the deliberate drinking of a known poisonous substance under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  An injury or disease incurred during active military service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of abuse of alcohol or drugs by the person on whose service benefits are claimed.   38 C.F.R. § 3.301(d).

VA law establishes a presumption in favor of a finding of line of duty.  38 U.S.C.A. § 105(a) (West 2002).  If it is determined that an exception does apply (such as willful misconduct) and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

After careful review of the evidence, the Board has determined that the presumption in favor of finding that the Veteran's injuries were incurred in the line of duty has not been rebutted, as there is not a preponderance of the evidence demonstrating that the injuries sustained by the Veteran in March 1961 were a result of willful misconduct on his part.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(n)(1). 

A July 1961 memorandum from the Judge Advocate General determined that the injuries to the Veteran were incurred not in the line of duty and a result of his own misconduct, because the record indicates that the Veteran was injured as a result of his voluntary participation in a fight.  Under 38 C.F.R. § 3.1(m), "a service department finding that injury, disease or death occurred in the line of duty will be binding on the Department unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs."  See also Stover v. Mansfield, 21 Vet. App. 485, 488 (2007). 

The Board notes that it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15 (1926).   In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court found that the presumption of regularity applied to VA.  The Court found that the presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

The Veteran contends that he was attacked in March 1961 and the resulting injuries were incurred in service as it was not due to his own misconduct.  He further notes that in the June 1961 memorandum from the officer in charge of investigating the incident recommended a determination that the incident occurred in the line of duty and no misconduct be applied.  

The evidence shows that the Veteran reported that he was at a bar with two friends on a Saturday night.  He decided to stay after his friends left.  He started talking to some sailors and civilians.  The Veteran stated that he had approximately seven to eight beers that evening.  After he left the bar, he decided to go catch a bus and the next thing he remembers was that he was in the Naval Hospital with a number of head injuries.  The March 1961 hospital record reveals that the Veteran was admitted with multiple facial contusions following a fight.  He was unconscious at the time of admission.  The evidence shows that the Veteran could not remember how he had received the injuries.  He did not remember how many persons assaulted him, but the last thing he remembered was a SM3 crow on a fellow's sleeve.  The Veteran could not remember if he was leaving to go back to the base or to fight.  A March 1961 Naval Hopsital report of injuries reveals that the clinician was unable to determine if the Veteran was under the influence of alcohol or other intoxicants due to his medical condition.  

The investigation revealed that the only contributing witness to the admitted assault by another service member, SM3 B-6 was a partial witness, YNSN B-6.  The investigator determined that one or both of these men assaulted the Veteran.  The partial witness, YNSN B-6 stated that when he and SM3 B-6 went to leave the bar, the Veteran pushed SM3 B-6 and almost knocked him down.  When SM3 B-6 asked what that was for, the Veteran asked SM3 B-6 outside.  Once they were outside, the Veteran asked YNSN B-6 and SM3 B-6 if they both wanted to fight him or one at a time.  SM3 B-6 and the Veteran went across the street to the garage parking lot.  The YNSN B-6 stayed in front of the bar with two civilians.  SM3 B-6 came around the corner and stated that he thought he killed the Veteran.  YNSN B-6 and the two civilians went over to the Veteran in the parking lot.  The Veteran was covered in blood, but he was still breathing.  The two civilians went to get the police.  

SM3 B-6 reported to the investigator that he and the Veteran, whom he did not know, where talking to two unknown women at the bar.  When the women got up to leave to go home, he and the Veteran had words that led the Veteran to push him.  The Veteran then asked him if he wanted to fight and SM3 B-6 said lets go outside.  The Veteran and SM3 B-6 went outside and headed across the street into a garage parking lot.  YNSN B-6 stayed in front of the bar.  SM3 B-6 stated that the Veteran hit him first and then they started fighting.  SM3 B-6 reported that he hit the Veteran three or four times in the face and the Veteran hit him in the face maybe one or two times.  Then the Veteran "kicked him in the nuts," which made him mad.  SM3 B-6 grabbed the Veteran and started hitting him then the Veteran went against the wall.  SM3 B-6 did not remember how many times he hit him, but the Veteran went to the ground.  SM3 B-6 left the Veteran in the alley and went to get help, because the Veteran looked really bad.  He went over to the front of the bar to YNSN B-6 and the two civilians.  The two civilians said that they would get help.  SM3 B-6 and YNSN B-6 left.  

In the June 1961 investigative report memorandum, the investigator determined that  the Veteran was in an authorized liberty status on March 19, 1961.  The Veteran had been drinking and under the influence of alcohol, but not to the extent that his powers of reasoning were appreciatively impaired.  He left the bar at approximately 0115 on March 19, 1961 after engaging in an argument with SM3 B-6 and YNSN B-6.  The Veteran was found by the Shore Patrol at approximately 0120 suffering from multiple head injuries.  The opinion of the investigator was that after seeing the conditions of the Veteran approximately four hours after he was found in the garage parking lot the injuries were not the result of a beating with fists.  At the time, he was informed that these injuries were very likely caused by a shoe or boot.  A medical doctor verified the Veteran's statements.  The Veteran's face was severely hemorrhaged, his eyes swollen shut, his lips split, he suffered a broken nose, broken cheek bone, received a concussion and he had several lacerations which to be caused by fists alone seemed very improbable.  The investigator also noted that as the Veteran could not recall anything about how he received the injuries; the only contributing witness to the admitted assault by SM3 B-6 was a partial witness, YNSN B-6.  The investigator was of the opinion that one or both of these men assaulted the Veteran, probably before he had a chance to defend himself and that he was knocked down or held down by some means and kicked unconscious.  He further noted that the act of fighting by mutual consent could be construed as misconduct; however, the extent of the Veteran's injuries was of such a nature that it surpasses the realm of probability that the Veteran could have foreseen or prevented the injuries he subsequently received.  The investigator noted that if an intervening cause directly precipitated the injury, but was not reasonably foreseeable at the time of the act of misconduct in question, the misconduct cannot be considered to have been the proximate cause of the resulting disability.  Further, the investigator determined that in the absence of sufficient evidence to the contrary it is presumed that an injury suffered by the Veteran was not a result of misconduct.  There is no clear evidence that the Veteran was intoxicated at the time, nor were the injuries he sustained, a proximate result of intoxication.  Therefore, the investigator recommended that a determination of in the line of duty and no misconduct be applied.  

The Board notes that in a June 1961 memorandum, the Commanding Office of the Marine Barracks at the Newport, Rhode Island Naval Base forwarded the investigation report noting that he concurred with the findings and recommendation of the investigating officer to the Commandment of the Marine Corps.  The Commandment of the Marine Corps forwarded the investigation report to the Judge Advocate General of the Navy noting that the proceedings, findings, opinions and recommendations of the investigation officer, as approved by the convening authority, are approved.  However, it appears that the Judge Advocate General disagreed with the findings of the investigating officer, the Commanding Officer of the Marine Barracks and the Commandment of the Marine Corps, as the July 1961 memorandum to the Chief Bureau of Medicine and Surgery determined that the evidence indicates that the Veteran was injured as a result of his voluntary participation in a fight.  Therefore, he concluded that the injuries to the Veteran were incurred not in the line of duty and as a result of his own misconduct. 

The Board notes that it appears that the Judge Advocate General relied on the statements of the person involved in the altercation in March 1961and his friend, who may have also been involved in the incident.  Unfortunately, there were no other witnesses to the incident.  The Board notes the activities report of the investigator dated March 22, 1961 shows that SM3 B-6 originally denied having a fight when he was first interviewed.  Thereafter, he admitted to having the fight with the Veteran.  Furthermore, the medical evidence as observed by the investigating officer and discussed with a physician at the Naval Hospital indicated that at least some of the injuries sustained to the Veteran were not consistent with being solely hit with a fist and the injuries were more likely the result of being kicked in the head.  This is contrary to SM3 B-6's assertion that he only hit the Veteran in his head.  Therefore, based on the contradictory evidence provided by SM3 B-6, the Board finds that the statements made by him are not credible.  

Accordingly, the Board finds that there is not a preponderance of the evidence that the Veteran voluntarily participated in a fight and that it is a result of misconduct.  Thus, the presumption in favor of finding that the Veteran's injuries were incurred in the line of duty has not been rebutted.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(n)(1). 


ORDER

The injuries sustained by the Veteran in March 1961 were incurred in the line of duty and were not the result of his own willful misconduct.


REMAND

After a review of the record, the Board concludes that further development is necessary prior to adjudicating the issues on appeal. 

The Board observes that the Veteran was not provided with a VA examination or opinion with respect to his service connection claims. VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  39 C.F.R. § 3.159(c)(4) (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's service connection claims for sinus problems, dental trauma and residuals of a broken jaw, nose and skull, the evidence of record shows that the Veteran was treated for head injuries to include fractures of left maxilla, nasal bones and vomer.  He was in the hospital for one month for treatment of these injuries.  The Veteran reported occasional blood streaked nasal discharge and he was diagnosed with traumatic sinusitis.  The Veteran's service treatment records also show treatment for sinusitis.  The record contains two private opinions that indicate the Veteran's headaches and sinus infections may be a result of the in-service injuries.  Furthermore, in the March 2010 Board remand, the Board requested that if it is determined that the Veteran's injuries were incurred in the line of duty and were not a result of his own willful misconduct, then the Veteran should be scheduled for appropriate VA examination(s) to determine what residuals the Veteran may currently have as a result of the in-service injuries to his jaw, nose and skull.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).   Accordingly, the Veteran should be provided with a VA examination and opinion with respect to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination(s) to determine what, if any, residuals he may presently have as a result of the in-service injuries to his jaw, nose and skull.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following questions:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sinus problems are related to active military service to include as a result of in-service fractures to the left maxilla, nasal bones and vomer.  

b. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headaches are related to the in-service fractures to the left maxilla, nasal bones and vomer.  

c. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has any other residual disability related to the in-service fractures to the left maxilla, nasal bones and vomer.  

The examiner is requested to provide a complete rationale for all conclusions reached.  

2. With respect to any residual dental trauma due to the in-service injury to the jaw, schedule the Veteran for a VA examination from an appropriate specialist.  All necessary and appropriate tests should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any jaw and/or tooth disorder found on examination is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to active military service, to include the in-service fracture of the jaw.  The examiner should provide a complete rationale for all conclusions reached.  Please send the claims folder to the examiner for review in conjunction with the examination. 

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


